t c memo united_states tax_court john k taylor petitioner v commissioner of internal revenue respondent docket no 18466-09l filed date john k taylor pro_se aely k ullrich for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule a respondent contends there is no dispute as to 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code unless otherwise indicated any material fact with respect to this collection review matter and that respondent’s notices of determination concerning collection action s under sec_6320 and or determination notices pertaining to trust fund recovery penalties tfrps assessed against petitioner for the taxable periods ending date date date date date and date periods at issue should be sustained we shall grant respondent’s motion for partial summary_judgment and because we dismissed or the parties have conceded all other issues we shall enter a decision for respondent background we recite uncontested facts reflected in the petition respondent’s motion for partial summary_judgment and in the exhibits attached to these documents petitioner resided in woodland hills california at the time he filed the petition petitioner was the secretary treasurer chief_executive_officer and chief financial officer of lynnco enterprises inc lynnco a design services and employee_leasing business petitioner also was a 50-percent owner chief_executive_officer vice president secretary treasurer and chief financial officer 2respondent filed a motion to dismiss on grounds of mootness for the taxable_period ending date we granted that motion and do not consider that taxable_period in this opinion of wizard art glass inc wizard a business that made glass shields and metal rails used in restaurants the internal_revenue_service irs determined that lynnco failed to pay dollar_figure in employment_taxes for the taxable_period ending date and wizard failed to pay dollar_figure in employment_taxes for the taxable periods ending date date date date date date and date the irs found petitioner liable as a responsible_person for wizard’s and lynnco’s employment_taxes and issued two letters trust funds recovery penalty letters tfrp letters proposing to assess tfrps against petitioner petitioner timely filed written appeals in response to the tfrp letters respondent’s appeals_office made final administrative determinations upholding the proposed tfrp assessments respondent thereafter made assessments against petitioner for the periods at issue respondent issued petitioner separate final notice_of_intent_to_levy and notice of your right to a hearing letters levy notices for the tfrps attributable to lynnco’s and wizard’s employment_tax liabilities petitioner timely requested collection_due_process cdp hearings regarding both levy 3all monetary amounts are rounded to the nearest dollar 4the appeals_office considered the tfrps relating to wizard and lynnco in separate hearings notices petitioner argued that the assessed amount in the levy notice for lynnco was inaccurate but he did not challenge the amount in the levy notice for wizard petitioner asked in both cdp hearing requests that the appeals_office consider an installment_agreement as a collection alternative settlement officer sharon lavenberg so lavenberg was assigned both cdp hearings so lavenberg mailed petitioner a letter scheduling a telephone conference for both hearings and stating that petitioner should contact her within two weeks if he preferred a face-to-face conference so lavenberg also asked that petitioner submit complete financial information both individually and on behalf of his business and provide copies of signed federal_income_tax returns for and if he wanted so lavenberg to consider an installment_agreement or any other collection alternatives petitioner called so lavenberg the day before the scheduled telephone conference to notify her that he had a family emergency and needed to reschedule the conference so lavenberg obliged yet reminded petitioner that he needed to submit the requested financial information and tax returns to have collection 5individuals report financial information on a form 433-a collection information statement for wage earners and self- employed individuals and businesses report financial information on a form 433-b collection information statement for businesses alternatives considered thereafter petitioner failed to answer the telephone for the rescheduled conference with so lavenberg petitioner never presented any argument to contest the underlying liability for lynnco moreover he failed to provide the necessary information for so lavenberg to consider an installment_agreement or any other collection alternative so lavenberg sent petitioner a last chance letter and gave him two weeks to respond petitioner did not respond until one day before the last chance letter deadline petitioner faxed so lavenberg a letter asking for a 3-week extension to provide the requested documentation so lavenberg denied petitioner an extension because he had neglected to provide any financial information whether complete or not and had submitted no tax returns to so lavenberg despite several requests to do so so lavenberg reviewed the material in petitioner’s file and the arguments petitioner presented and determined to sustain the proposed levy for both lynnco and wizard so lavenberg sent petitioner separate determination notices sustaining respondent’s collection action with respect to the tfrps petitioner timely filed a petition with this court seeking relief from respondent’s determination notices petitioner does not challenge the underlying liability he contends however that he should have been afforded an installment_agreement or an offer_in_compromise to settle the debts respondent moved for partial summary_judgment on the ground that so lavenberg did not abuse her discretion by failing to consider collection alternatives petitioner failed to file a response or objection to respondent’s motion discussion we are asked to decide whether summary_judgment is appropriate summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 a motion for partial summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 we grant summary_judgment cautiously and sparingly and only after carefully ascertaining that the moving party has met all requirements for summary adjudication see 326_us_1 petitioner does not contest the underlying liabilities for the tfrps assessed against him for the periods at issue nor does he challenge the validity of the levy notices respondent filed for those taxable periods rather petitioner disputes only respondent’s decision not to consider a collection alternative thus the court reviews respondent’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 in doing so we must decide whether respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 petitioner asserts in the petition that so lavenberg should have provided him with either an installment_agreement or an offer_in_compromise we note that petitioner asked in his cdp hearing request that so lavenberg consider an installment_agreement in lieu of enforced collection action petitioner never proposed an offer_in_compromise during the hearing in this regard we generally consider only arguments issues and other matters that were raised at the collection hearing or otherwise brought to the attention of the appeals_office see 411_f3d_621 6th cir 118_tc_488 it would be anomalous and improper for us to conclude that so lavenberg abused her discretion in failing to consider an offer_in_compromise when petitioner did not raise the issue or bring it to so lavenberg’s attention see magana v commissioner supra accordingly we consider only whether so lavenberg abused her discretion by not considering petitioner’s request for an installment_agreement a taxpayer may raise collection alternatives in a cdp hearing request that may include an installment_agreement sec_6330 the secretary may enter into an installment_agreement to satisfy the taxpayer’s outstanding tax_liabilities in appropriate circumstances sec_6159 a taxpayer’s eligibility for an installment_agreement is based on the taxpayer’s current financial condition maselli v commissioner tcmemo_2010_19 see generally internal_revenue_manual irm pt date the taxpayer must therefore provide specific financial information including a proposed monthly payment or other periodic_payment amount when requesting an installment_agreement irm pt date the record reflects that petitioner did not submit a proposed installment_agreement and failed to provide so lavenberg with the requested financial information we have repeatedly and consistently held that a settlement officer may sustain a collection action where the taxpayer has failed to provide requested information that would have permitted consideration of collection alternatives see long v commissioner tcmemo_2010_7 huntress v commissioner tcmemo_2009_161 nelson v commissioner tcmemo_2009_108 so lavenberg informed petitioner that he needed to submit the requisite financial information and needed to provide signed tax returns if he wanted her to consider an installment_agreement so lavenberg thereafter gave petitioner several chances to provide the requested financial information and be heard before issuing the determination notices petitioner failed to submit the appropriate financial information and tax returns and then he presented a dilatory request for an extension one day before the deadline specified in the last chance letter see roman v commissioner tcmemo_2004_20 it was not an abuse_of_discretion for so lavenberg to reject an installment_agreement when petitioner failed to present financial information regarding his ability to pay see maselli v commissioner supra petitioner has not presented any evidence or persuasive argument to convince us that so lavenberg abused her discretion the record demonstrates that so lavenberg verified all applicable law and administrative procedures were followed in this matter see sec_6330 petitioner has not set forth specific facts showing that there is a genuine issue for trial accordingly we find and hold that so lavenberg did not abuse her discretion in determining that respondent may proceed with the collection action we shall therefore grant respondent’s motion for partial summary_judgment moreover because the parties have conceded all remaining issues we shall enter a decision for respondent courts have the inherent authority to issue orders they deem necessary and prudent to achieve the orderly and expeditious disposition of their cases see 447_us_752 370_us_626 92_tc_920 we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
